UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7235


DONALD RAY BAILEY, JR.,

                Petitioner - Appellant,

          v.

D.A. BRAXTON, Warden, K.M.C.C.,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:12-cv-00422-JRS)


Submitted:   October 11, 2012             Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Ray Bailey, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald Ray Bailey, Jr., appeals the district court’s

order denying his motion for an extension of time to file a

§ 2254 petition and dismissing the case without prejudice.                 We

have     reviewed    the   record   and    find    no    reversible    error.

Accordingly, we grant Bailey leave to proceed in forma pauperis

on appeal and affirm for the reasons stated by the district

court.     Bailey v. Braxton, No. 3:12-cv-00422-JRS (E.D. Va. July

9, 2012).       We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                     2